DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-20 have been amended.
Claims 1-20 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.
The double patenting rejections in the previous Office Action have been addressed, but are maintained as indicated below.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Claim Objections
Claims 2-5, 15, and 20 are objected to because of the following informalities.
Claim 1 recites, at lines 10-11, “writing results of the dense math operations with the dense math execution unit to the accumulator register file.” This appears to be a typographical error. Applicant may have intended “writing results of the dense math operations performed with the dense math execution unit to the accumulator register file.” 
Claim 4 recites, at line 5, “the main file register.” This appears to be a typographical error. Applicant may have intended “the main register file.” 
Claim 5 recites, at lines 1-4, “writing the data in the at least one of the plurality of accumulator register file entries to the at least one of the main register file entries that the at least one of the plurality of accumulator register entries is mapped.” This appears to be a typographical error. Applicant may have intended “writing the data in the at least one of the plurality of accumulator register file entries to the at least one of the main register file entries  to which the at least one of the plurality of accumulator register entries is mapped.” 
Claim 15 is objected to as being improperly ordered. MPEP § 608.01(n)(IV) states, “A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.” In this case, claim 15 depends from dependent claim 10, but is separated therefrom by claims 12-14, which do not depend from claim 10.
Claim 20 recites, at line 3, “the computer programming product.” This appears to be a typographical error. Applicant may have intended “the computer program product.” 
Claims 2-5 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 26-28 and 31-32 of U.S. Patent No. 11,132,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘198 patent mostly anticipates claim 6 of the instant application.
The claims only differ in statutory category, for example claim 1 of ‘198 patent discloses a computer system and not a method as taught in claim 6 of the instant application. However, ‘198 patent discloses a computer system performing an identical process as the method of the instant application. Therefore, ‘198 patent anticipates the claims of the instant application identified above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, at line 7, “the plurality of main register files.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the plurality of main register file entries.”
Claim 1 recites, at lines 7-8, “the plurality of accumulator register files.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the plurality of accumulator register file entries.”
Claim 2 recites, at line 4, “file register.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “register file.” Claims 4, 9, 10, and 18 include similar issues and are similarly rejected.
Claim 5 recites, at lines 1-2, “the data in the at least one of the plurality of accumulator register file entries.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “[[the]] data in the at least one of the plurality of accumulator register file entries.”
Claim 6 recites, at lines 4-5 and again at line 5, “the main register file entries.” There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, this limitation is interpreted as, “the plurality of entries of the main register file.”
Claim 11 recites, at lines 2-3, “the plurality of main register file entries.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as though claim 6 recited at line 11, “[[a]] the plurality of entries.”
Claim 14 recites, at line 2, “the accumulator register file.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the at least one accumulator register file.”
Claims 2-5, 7-16, and 19 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0171448 by Chen et al. (as cited by Applicant on the IDS filed August 27, 2021 and hereinafter referred to as “Chen”) in view of US Publication No. 2005/0240644 by Van Berkel et al. (as cited by Applicant on the IDS filed August 27, 2021 and hereinafter referred to as “Van Berkel”). 
Regarding claim 1, Chen discloses:
a method of processing instructions in a processor, the method comprising: providing a main register file associated with the processor, the main register file having a plurality of main register file entries for storing data (Chen discloses, at ¶ [0031], providing a processor that includes an architecture register file that includes multiple entries for storing data, i.e., a main register file.); 
providing an accumulator register file associated with a dense math execution unit, the accumulator register file having a plurality of accumulator register file entries for storing data (Chen discloses, at ¶¶ [0031]- [0032] and [0043]- [0046], the processor also includes an accumulator register file that includes multiple entries for storing data and is associated with a matrix multiply pipeline, i.e., dense math execution unit.);
...performing dense math operations with the dense math execution unit (Chen discloses, at ¶¶ [0031]- [0032] and [0043]- [0046], a matrix multiply pipeline that performs dot products, i.e., dense math operations.); and 
writing results of the dense math operations with the dense math execution unit to the accumulator register file (Chen discloses, at ¶¶ [0031]- [0032] and [0043]- [0046], a matrix multiply pipeline that performs dot products, i.e., dense math operations and stores the results in the accumulator register file.).
Chen does not explicitly disclose mapping at least one of the plurality of main register files to at least one of the plurality of accumulator register files. 
However, in the same field of endeavor (e.g., register files) Van Berkel discloses:
mapping at least one of the plurality of main register files to at least one of the plurality of accumulator register files (Van Berkel discloses, at ¶¶ [0232] and [0258]- [0259], each of the accumulator registers is mapped to two vector registers included in the vector register file.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the mapping disclosed by Van Berkel in order to increase performance by supporting the use of vector processing. See Van Berkel, ¶ [0003].

Regarding claim 2, Chen, as modified, discloses the elements of claim 1, as discussed above. Chen also discloses:
the dense math execution unit reading and writing the at least one of the plurality of accumulator register file entries...without writing the main file register (Chen discloses, at ¶¶ [0031]- [0033] and [0043]- [0046], the matrix multiply unit reads and writes the accumulator VGPR file (element 304) utilizing elements 302 and 310 (wherein the elements couple the register inputs and outputs to the matrix multiply unit) without accessing VGPR (element 308).).
Chen does not explicitly disclose that the aforementioned accumulator register file entries are mapped to the at least one of the plurality of main register file entries. 
However, in the same field of endeavor (e.g., register files) Van Berkel discloses:
mapping at least one of the plurality of main register files to at least one of the plurality of accumulator register files (Van Berkel discloses, at ¶¶ [0232] and [0258]- [0259], each of the accumulator registers is mapped to two vector registers included in the vector register file.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the mapping disclosed by Van Berkel in order to increase performance by supporting the use of vector processing. See Van Berkel, ¶ [0003].

Regarding claim 3, Chen, as modified, discloses the elements of claim 1, as discussed above. Chen also discloses:
wherein the accumulator register file is both a source and a target during dense math execution unit operations (Chen discloses, at ¶¶ [0031]- [0033] and [0043]- [0046], the matrix multiply unit uses the accumulation VGPR (element 304) as both a source and target during dot product operations to obtain operand values of matrices (see figs. 3 and 7)).

Regarding claim 4, Chen, as modified, discloses the elements of claim 1, as discussed above. Chen also discloses:
writing the at least one of the plurality of accumulator register file entries...several times during dense math execution unit operations without writing results of the dense math execution unit operations to the main file register (Chen discloses, at ¶¶ [0031]- [0033] and [0043]- [0046], the matrix multiply unit reads and writes the accumulator VGPR file (element 304), which discloses doing so several times during dense math execution unit operations, without accessing VGPR (element 308).).
Chen does not explicitly disclose that the aforementioned accumulator register file entries are mapped to the at least one of the plurality of main register file entries. 
However, in the same field of endeavor (e.g., register files) Van Berkel discloses:
mapping at least one of the plurality of main register files to at least one of the plurality of accumulator register files (Van Berkel discloses, at ¶¶ [0232] and [0258]- [0259], each of the accumulator registers is mapped to two vector registers included in the vector register file.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the mapping disclosed by Van Berkel in order to increase performance by supporting the use of vector processing. See Van Berkel, ¶ [0003].

Allowable Subject Matter
Claims 5- 20 would be allowable if the non-statutory double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this action were overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, fail to disclose or render obvious claim 6 filed on 8/27/21. The prior art of record has not taught either individually or in combination and together with all other claimed features "writing data from the accumulator register file to a plurality of main register file entries in response to an instruction accessing a main register file entry that is mapped to an accumulator register file", as claimed in claim 6.
The prior art of record broadly teaches (a) either writing data from an accumulator register file to a main register file, wherein the registers of the files are not mapped or (b) accumulator registers which are mapped to main registers, but do not transfer data between the registers. For example, the reference Glossner used in the rejections above teaches a vector accumulator register file which has the flexibility to transfer data to a vector element register file or a memory; however, the registers of the accumulator register file are not mapped to the registers of the vector element register file. While, VanBerkel, Lueh and Nguyen (all references cited on IDS filed on 8/27/2021) teach accumulator registers which are mapped or comprised of a plurality of vector registers of a main register file; however, the accumulator register never writes data to the mapped vector registers in response to an instruction accessing the vector registers of the main register file.
Therefore, the prior art does not disclose writing data from the accumulator register file to a plurality of main register file entries in response to an instruction accessing a main register file entry that is mapped to an accumulator register file as claimed.
Claim 5 includes similar features as claim 6 and is allowable for similar reasons. Claims 7-16 are dependent on claim 6 and are similarly allowable over the prior art based at least on dependency.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, fail to disclose or render obvious claim 17 filed on 8/27/21. The prior art of record has not taught either individually or in combination and together with all other claimed features "marking, in response to priming the at least one accumulator register file entry to receive data, one or more main register file entries associated with the processor, configured to store data, and mapped to the primed accumulator register file as busy", as claimed in claim 17. 
The prior art of record broadly teaches priming accumulator registers and mapping main register file entries to accumulator register file entries. For example, the reference Peleg (cited on IDS filed on 8/27/21) teaches priming accumulator registers for use; however, the registers of the accumulator register file are not mapped to any other registers, and therefore no mapped main registers would need to be marked as busy. While, VanBerkel, Lueh and Nguyen (all references cited on IDS filed on 8/27/21) teach accumulator registers which are mapped or comprised of a plurality of vector registers of a main register file; however, the references do not disclose marking main vector registers as busy based on said mapping nor priming of registers.
Therefore, the prior art does not disclose "marking, in response to priming the at least one accumulator register file entry to receive data, one or more main register file entries associated with the processor, configured to store data, and mapped to the primed accumulator register file as busy", as claimed in claim 17. 
Claims 18-20 are dependent upon claim 17 above and therefore are similarly allowable over the prior art at least based on dependency.

Response to Arguments
On page 8 of the response filed September 1, 2022 (“response”), the Applicant argues, “Applicant has amended independent claim 1 to include: providing a main register file associated with the processor, the main register file having a plurality of main register file entries for storing data; and mapping at least one of the plurality of main register files to at least one of the plurality of accumulator register files; Neither Chen nor Qadeer disclose, teach, or suggest all the elements of independent claim 1 and for at least that reason the 35 U.S.C. 102 rejections of independent claim 1 should be withdrawn.”
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Van Berkel discloses mapping registers as claimed and it would have been obvious to modify Chen to include Van Berkel’s mapping for the reasons set forth above.

On pages 8-9 of the response the Applicant argues, “Neither Chen nor Qadeer, alone or in combination, disclose, teach or suggest all the elements of claim 5 and for at least that reason the rejection of dependent claim 5 should be withdrawn.” 
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for an indication of allowability regarding the amended claim.

On page 9 of the response the Applicant argues, “Claims 6-18 and 20 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5-12, 26-28 and 31-32 of U.S. Patent No. 11,132,198. The double patenting rejection is premature. At such time as all the pending claims are allowable or indicated as allowable but for the double patenting rejection, Applicant will consider submitting, and based upon the currently allowed claims will likely submit, a terminal disclaimer to overcome the double patenting rejections. It is requested that the double patenting rejection be held in abeyance until such time as the claims are allowed/allowable, but for any double patenting rejection.”
Though fully considered, the Examiner respectfully disagrees. MPEP § 804(I) states, “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.” (emphasis supplied)
As the Applicant fails to provide either a showing of patentable distinctness or a terminal disclaimer, the Applicant’s reply is incomplete and is not fully responsive. As indicated above, double patenting rejections should not be held in abeyance. The Applicant’s statement that the double patenting rejection is premature is incorrect and the Applicant’s remarks are unpersuasive. Accordingly, the double patenting rejection is maintained. In order to expedite prosecution, the Applicant is requested provide a complete response by either filing a terminal disclaimer or providing a showing that the claims are patentably distinct.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183